Citation Nr: 0431165	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-18 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, claimed as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied reopening the claim of 
entitlement to service connection for prostate cancer due to 
ionizing radiation exposure.  

Under appropriate circumstances, an intervening change in 
applicable law may entitle a veteran to receive consideration 
of a claim de novo, or as a "new" claim, even though the 
claim is based on essentially the same facts as those in a 
previously adjudicated claim.  Routen v. West, 142 F.3d 1434, 
1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 
(Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993).  VA 
amended the provisions of 38 C.F.R. § 3.311(b)(2), effective 
September 24, 1998, to include prostate cancer as one of the 
radiogenic diseases that may be induced by exposure to 
ionizing radiation.  63 Fed. Reg. 50993-50995 (1998).  
Promulgation of this regulation provides a "new basis of 
entitlement or benefit" to which de novo adjudication is not 
precluded.  The Board will therefore consider the veteran's 
instant claim as a new claim, rather than as an attempt to 
reopen a previously denied claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran's service medical records are not in the claims 
file, and in November 2001, the veteran asked if VA had found 
his service medical records.  Although development of the 
claim has been thorough with regard to establishing the 
significance of any in-service ionizing radiation exposure, 
VA must still consider whether service connection may be 
granted under 38 C.F.R. § 3.303(d), when it is established 
that a disease diagnosed after discharge from service was 
otherwise incurred during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the 
service medical records remain significant to the pending 
claim, and an exhaustive search for these records is 
necessary.  In November 1991, the National Personnel Records 
Center (NPRC) indicated that the veteran's medical records 
could not be located.  This statement was followed by a 
request from the NPRC that the RO provide additional 
information regarding the nature of the disability at issue, 
so that NPRC "may be able to search alternate medical 
sources."  There is nothing in the record to indicate this 
has been done.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the 
veteran's service medical records, to 
include by providing the NPRC with the 
additional information they requested in 
November 1991.

2.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



